In The
                     Court of Appeals
       Sixth Appellate District of Texas at Texarkana


                           No. 06-20-00096-CV



HOLCIM (US) INC. AND HOLCIM TEXAS LIMITED PARTNERSHIP, Appellants

                                    V.

            ELLIS COUNTY APPRAISAL DISTRICT, Appellee




                  On Appeal from the 40th District Court
                          Ellis County, Texas
                        Trial Court No. 104026




               Before Morriss, C.J., Burgess and Stevens, JJ.
                       Opinion by Justice Stevens
                                               OPINION

        Holcim (US) Inc. and Holcim Texas Limited Partnership (collectively Holcim) appeal the

trial court’s order granting a plea to the jurisdiction filed by the Ellis County Appraisal District

(District). In a single issue, Holcim argues that the trial court erred by granting the plea to the

jurisdiction and dismissing its lawsuit, which sought to challenge the District’s valuation of

Holcim’s property for tax purposes. We affirm the trial court’s order of dismissal for want of

jurisdiction.1

I.      Standard of Review

        Whether a court has subject-matter jurisdiction is a question of law that is properly

asserted by a plea to the jurisdiction. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d

217, 224 (Tex. 2004). We review the trial court’s ruling on a plea to the jurisdiction de novo.

Chambers-Liberty Ctys. Navigation Dist. v. State, 575 S.W.3d 339, 345 (Tex. 2019). This case

also presents questions of statutory construction, which we also review de novo. Id.

        A plea to the jurisdiction can challenge either the pleadings or the existence of

jurisdictional facts. See Miranda, 133 S.W.3d at 226–27. Where, as here, ‘“a plea to the

jurisdiction challenges the existence of jurisdictional facts, we consider relevant evidence

submitted by the parties when necessary to resolve the jurisdictional issues raised,’ even where

those facts may implicate the merits of the cause of action.” City of Waco v. Kirwan, 298

S.W.3d 618, 622 (Tex. 2009) (quoting Miranda, 133 S.W.3d at 227).

1
 Originally appealed to the Tenth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We are unaware of any
conflict between precedent of the Tenth Court of Appeals and that of this Court on any relevant issue. See TEX. R.
APP. P. 41.3.
                                                        2
       Parties may submit evidence supporting or opposing the plea, which we review under the

same standard applicable to a traditional motion for summary judgment. Chambers-Liberty Ctys.

Navigation Dist., 575 S.W.3d at 345 (citing Sampson v. Univ. of Tex. at Austin, 500 S.W.3d 380,

384 (Tex. 2016)). “[W]e take as true all evidence favorable to the plaintiff, indulging every

reasonable inference and resolving any doubts in the plaintiff’s favor.” Sampson v. Univ. of Tex.

at Austin, 500 S.W.3d 380, 384 (Tex. 2016). “[I]f the relevant evidence . . . fails to raise a fact

question on the jurisdictional issue, the trial court rules on the plea to the jurisdiction as a matter

of law.” Miranda, 133 S.W.3d at 228. But if the evidence creates a fact question regarding the

jurisdictional issue, then the trial court must deny the plea to the jurisdiction and allow the fact-

finder to resolve the issue. Id. at 227–28.

II.    Administrative Procedures Under the Texas Tax Code and Relevant Caselaw

       An understanding of the parties’ arguments in this case requires an upfront examination

of the Texas Tax Code, which “provides detailed administrative procedures for those who would

contest their property taxes.” Bundren v. Collin Cent. Appraisal Dist., No. 05-18-01048-CV,

2019 WL 6649053, at *2 (Tex. App.—Dallas Dec. 6, 2019, no pet.) (mem. op.) (citing Cameron

Appraisal Dist. v. Rourk, 194 S.W.3d 501, 502 (Tex. 2006) (per curiam) (citing TEX. TAX CODE

ANN. §§ 41.01–.71)). “The administrative procedures are ‘exclusive’ and most defenses are

barred if not raised therein.” Id. (quoting Rourk, 194 S.W.3d at 502 (citing TEX. TAX CODE ANN.

§ 42.09)).

       “A property owner is entitled to protest before the appraisal review board the . . .

determination of the appraised value of the owner’s property or, in the case of land appraised

                                                  3
. . . [a] determination of its appraised or market value.” TEX. TAX CODE ANN. § 41.41(a)(1)

(Supp.). On the filing of a protest, the appraisal review board must schedule a hearing. TEX.

TAX CODE ANN. § 41.45(a) (Supp.). “A taxpayer may ‘appear’ before the [Appraisal Board] in

person, through a representative, or by means of an affidavit.” Webb Cty. Appraisal Dist. v. New

Laredo Hotel, Inc., 792 S.W.2d 952, 953 (Tex. 1990). Section 41.45(b) of the Texas Tax Code

reads:

         A property owner initiating a protest is entitled to appear to offer evidence or
         argument. A property owner may offer evidence or argument by affidavit without
         personally appearing and may appear by telephone conference call or
         videoconference to offer argument. A property owner who appears by telephone
         conference call or videoconference must offer any evidence by affidavit. A
         property owner must submit an affidavit described by this subsection to the board
         hearing the protest before the board begins the hearing on the protest.

TEX. TAX CODE ANN. § 41.45(b). Also, “[a] property owner who is entitled as provided by this

chapter to appear at a hearing may appear by himself or by his agent.” TEX. TAX CODE ANN.

§ 41.66(c) (Supp.).    After a hearing, “[t]he appraisal review board hearing a protest shall

determine the protest and make its decision by written order.” TEX. TAX CODE ANN. § 41.47(a)

(Supp.). “A property owner is entitled to appeal . . . an order of the appraisal review board

determining . . . a protest by the property owner as provided by Subchapter C of Chapter 41.”

TEX. TAX CODE ANN. § 42.01(a)(1)(A) (Supp.).

         Despite the language stating that a property owner “may” appear or is “entitled” to

appear, the Texas Supreme Court has determined that “Chapter 41 of the Texas Tax Code

assumes appearance.” Webb Cty. Appraisal Dist. v. New Laredo Hotel, Inc., 792 S.W.2d 952,

953 (Tex. 1990) (quoting TEX. TAX CODE ANN. §§ 41.45, 41.66(c)). “Put simply, it is not a

                                                4
question of whether the taxpayer must appear, but rather how the taxpayer will make its

appearance.” Id. This is because an appraisal board “must have evidence before it from which it

can determine if the property was overvalued.” Id. at 953–54. As a result, the Texas Supreme

Court has held that “taxpayers contesting property valuation must appear, either personally, by

representative, or by affidavit, at the protest hearing as a prerequisite to an appeal to district

court.” Id. at 955. In so holding, it explained that a ruling otherwise

       would be the emasculation of the administrative hearing process. Filing a protest
       would become merely one more hoop to jump through before appealing to district
       court. It would not be inconceivable for a taxpayer to file a protest with the
       appraisal review board and simultaneously file a petition in district court based on
       the alleged overevaluation. By requesting a trial date after the review board’s
       hearing, the taxpayer could merely amend his petition to reflect the board’s
       decision if the protest was denied, or dismiss the suit if the protest was granted.
       The intent of the administrative review process is to resolve the majority of tax
       protests at this level, thereby relieving the burden on the court system. The
       corollary to this rule is that judicial review of administrative orders is not
       available unless all administrative remedies have been pursued to the fullest
       extent.

       . . . . [I]f the taxpayer is not required to appear at the protest hearing in order to
       appeal to district court, the administrative hearing process would become useless.

Id. at 954 (citations omitted). As a result, “a taxpayer’s failure to pursue an appraisal review

board proceeding deprives the courts of jurisdiction to decide most matters relating to ad valorem

taxes.” Rourk, 194 S.W.3d at 502; Bundren, 2019 WL 6649053, at *2; see Atascosa Cty.

Appraisal Dist. v. Tymrak, 858 S.W.2d 335, 336 (Tex. 1993); Aramco Associated Co. v. Harris

Cty. Appraisal Dist., 33 S.W.3d 361, 364 (Tex. App.—Texarkana 2000, pet. denied) (“As a

prerequisite to appeal to the district court, a taxpayer contesting property evaluation is required



                                                 5
to appear at the protest hearing either personally, by representative, or by affidavit.”) (citing New

Laredo Hotel, 792 S.W.2d at 954–55).

          Even so, the Texas Tax Code provides relief in certain circumstances when there is a

failure to appear. Section 41.45(e-1) states,

          A property owner or a person designated by the property owner as the owner’s
          agent to represent the owner at the hearing who fails to appear at the hearing is
          entitled to a new hearing if the property owner or the owner’s agent files, not later
          than the fourth day after the date the hearing occurred, a written statement with
          the appraisal review board showing good cause for the failure to appear and
          requesting a new hearing.

TEX. TAX CODE ANN. § 41.45(e-1) (Supp.) (emphasis added).2 Also, amendments made by the

Texas Legislature in 2019 to the Texas Tax Code provide additional relief. Section 42.01, which

states:

                 (a)      A property owner is entitled to appeal:

                 ....

                           (E)   that the appraisal review board lacks jurisdiction to finally
                 determine a protest by the property owner under Subchapter C, Chapter
                 41, . . . because the property owner failed to comply with a requirement of
                 Subchapter C, Chapter 41 . . . .

                 ....




2
 “[G]ood cause . . . means a reason that includes an error or mistake that: (1) was not intentional or the result of
conscious indifference, and (2) will not cause undue delay or other injury to the person authorized to extend the
deadline or grant a rescheduling.” TEX. TAX CODE ANN. § 41.45 (e-2) (Supp.).
                                                         6
               (c)     A property owner who establishes that the appraisal review board
       had jurisdiction to issue a final determination of the protest by the property owner
       under Subchapter C, Chapter 41, . . . in an appeal under Subsection (a)(1)(E) of
       this section is entitled to a final determination by the court of the protest under
       Subchapter C, Chapter 41.

TEX. TAX CODE ANN. § 42.01(a)(E), (c) (Supp.). Section 42.231 provides,

              (a)     This section applies only to an appeal by a property owner of an
       order of the appraisal review board determining:

              (1)    a protest by the property owner as provided by Subchapter C,
              Chapter 41; or

              (2)     a motion filed by the property owner under Section 25.25.

               (b)     Subject to the provisions of this section and notwithstanding any
       other law, if a plea to the jurisdiction is filed in the appeal on the basis that the
       property owner failed to exhaust the property owner’s administrative remedies,
       the court may, in lieu of dismissing the appeal for lack of jurisdiction, remand the
       action to the appraisal review board with instructions to allow the property owner
       an opportunity to cure the property owner’s failure to exhaust administrative
       remedies.

TEX. TAX CODE ANN. § 42.231(a)–(b) (Supp.).

III.   Factual Background

       Holcim filed a protest challenging the District’s valuation of its property and hired

counsel to represent it in front of the Ellis Appraisal Review Board (ARB). On June 8, 2020,

Amber Brackens, a District employee, sent notices of a June 23 ARB hearing date by regular

mail and email to Holcim’s counsel. It is undisputed that counsel received the hearing notices.

The hearing notices explained that evidence was required at the hearing and warned, “[Y]our

protest may be dismissed if you fail to appear,” and “Failure to appear at your hearing either in

person, by sending a sworn affidavit containing evidence to support your protest, or by an

                                                7
authorized agent may jeopardize your right to appeal the appraisal review board’s decision to

district court.” The hearing notice also stated,

       ALL EVIDENCE YOU WOULD LIKE THE ARB TO CONSIDER MUST BE
       SUBMITTED PRIOR TO YOUR HEARING and if you are offering
       TESTIMONY, please also send the enclosed AFFIDAVIT of SWORN
       TESTIMONY as well. This will be reviewed by the ARB at the beginning of the
       hearing.

       ....

       If you decide to submit an affidavit or declaration, please make sure it identifies
       you as the property owner and your address . . . and that i[t] shows the date and
       time of the hearing. For an affidavit to be considered, WE MUST RECEIVE IT
       AT THE HEARING LOCATION SHOWN ABOVE PRIOR TO YOUR
       HEARING.

       It is undisputed that no one appeared on Holcim’s behalf at the hearing. On the day of

the hearing, Brackens contacted Holcim’s counsel’s office and asked whether they had submitted

an affidavit. In response, “[a] representative” from counsel’s firm “indicated the affidavit was

mailed certified.” Because no evidence was received at the hearing and there was no request to

postpone the hearing, the ARB issued a notice of dismissal of Holcim’s protest on June 29. The

dismissal notice stated, “The property owner failed to appear either in person, by authorized

agent, by affidavit, or by telephone” at the hearing. As a result, the notice stated that the protest

was forfeited by the failure to appear and was dismissed. It is undisputed that no written request

showing good cause for failing to appear was made within four days after the hearing as required

by Section 41.45 to obtain a new hearing. See TEX. TAX CODE ANN. § 41.45(e-1).

       On July 9, Jana Fletcher, an employee of Holcim’s counsel’s firm, emailed Brackens to

ask whether the hearings had been rescheduled because the ARB had received the affidavits after

                                                   8
the hearing. In response, Brackens wrote, “ARB and Chief Appraiser has requested a good cause

letter.” On July 10, 2020, a letter from Holcim’s counsel stated that the firm had mailed by

certified mail affidavits to be considered at the hearing on June 18, 2020, but the postal service

had failed to “log the mail package into their system . . . until June 20” or timely deliver them.

Holcim’s counsel said he first became aware of this issue on the day of the hearing when

Brackens called the firm. Fletcher swore that she had mailed the hearing affidavits by certified

mail on June 18 and gave the tracking numbers to Brackens when she called on the date of the

hearing.

            On August 20, 2020, Holcim appealed to the 40th Judicial District Court of Ellis County

and argued that the properties’ appraised value exceeded the market value. Holcim’s petition

requested that the protest be remanded to the ARB pursuant to Section 42.231 of the Texas Tax

Code. Even so, Holcim’s prayer requested that the trial court order an appraisal and “fix and

determine the Property’s appraised value to be no more than its market value.”

            The District filed a plea to the jurisdiction arguing that the trial court lacked jurisdiction

because Holcim failed to exhaust administrative remedies and never requested a new hearing

under Section 41.45(e-1).3 The District attached the affidavit of Kathy Rodrigue, its chief

appraiser, stating that Brackens reviewed her emails and other records before the hearing to

make sure that no affidavit in support of the protest had been received. Rodrigue said she never

instructed Brackens to contact anyone to inquire about affidavits related to Holcim’s accounts

and that she was not authorized to extend any deadlines under the Texas Tax Code. Rodrigue


3
    The District also raised the issue of governmental immunity.
                                                            9
also said Brackens did not inform her of the July 9 email and that she was not directed or

authorized to respond to Fletcher’s email.

         In its response to the plea to the jurisdiction, Holcim argued that the ARB knew on the

day of the hearing that Holcim had timely mailed the affidavits, that Holcim wanted to pursue its

protest and that there was good cause to reschedule the hearing.4 Holcim also argued that

Section 42.231 allowed the trial court to remand the protest. At trial, Holcim represented that

“[t]he language of [S]ection 42.231 is permissive because if it were mandatory, Plaintiffs or any

other property owner could conceivably do absolutely nothing and attempt to bypass the

administrative level and go directly to the district court.”

         The trial court granted the District’s plea to the jurisdiction after finding that (1) the ARB

did not receive the hearing affidavits before the hearing, (2) Holcim was notified that the ARB

had not received the affidavits before the protest hearing but did not request a postponement of

the hearing, (3) the ARB dismissed Holcim’s protest due to failure to appear, (4) Holcim was

entitled to a new hearing if requested not later than the 4th day after June 23 but did not timely

request a hearing or timely submit a letter showing good cause, (5) Holcim did not avail itself of

the administrative remedies outlined in Section 41.45(e-1), and (6) exhaustion of administrative

remedies was a prerequisite to appeal. As a result, the trial court dismissed Holcim’s petition for

want of jurisdiction.




4
 The hearing affidavits, which are not included in our appellate record, were required to meet the standards set forth
by Section 41.45(i). See TEX. TAX CODE ANN. § 41.45(i) (Supp.).
                                                         10
IV.    Analysis

       It is undisputed that Holcim received timely notice of the hearing but failed to appear in

person, by affidavit, or by any other method. As a result, the ARB had no evidence to consider

at the hearing and dismissed Holcim’s protest. Holcim argues that the postal service’s failure to

deliver timely mailed documents constituted good cause for a new hearing, but it is also

undisputed that Holcim failed to request, within four days of the hearing, a new hearing based on

good cause and that no determination on the issue of good cause was made by the ARB.

       “Property owners may not pursue judicial relief regarding a tax protest until they have

exhausted administrative remedies.” Fort Bend Cent. Appraisal Dist. v. McGee Chapel Baptist

Church, 611 S.W.3d 443, 448 (Tex. App.—Houston [14th Dist.] 2020, no pet.). Holcim’s

petition requested an appeal on the merits of his property tax protest, but the ARB never decided

the merits, which was a prerequisite to obtaining the relief requested by Holcim’s prayer. See

New Laredo Hotel, 792 S.W.2d at 955; Fort Bend Cent. Appraisal Dist. v. McGee Chapel

Baptist Church, 611 S.W.3d 443, 451 (Tex. App.—Houston [14th Dist.] 2020, no pet.); Aramco

Associated Co., 33 S.W.3d at 364. We find that Holcim’s failure to follow the procedures of

Chapter 41 deprived the trial court of jurisdiction. See Rourk, 194 S.W.3d at 502; New Laredo

Hotel, 792 S.W.2d at 954–55; Bundren, 2019 WL 6649053, at *3 (“By failing to appear at the

hearing or otherwise present evidence to the ARB, appellants failed to exhaust their

administrative remedies and the trial court lacked jurisdiction to consider their complaints related

to ad valorem taxes.”).



                                                11
       Even so, Holcim argues that the provisions of Sections 42.01 and 42.231 apply and

confer jurisdiction on the trial court. We disagree.

       Section 42.01 allows an appeal from a lack of jurisdiction determination. See TEX. TAX

CODE ANN. § 42.01(a)(1)(E) (Supp.). Holcim’s petition sought “a judicial determination of the

appropriate tax treatment of its property for the tax year.” Holcim requested that the trial court,

among other things, “fix and determine the Property’s appraised value to be no more than its

market value,” “order the Property’s appraised value according to the appraisal roll reduced to no

more than the appraised value determined by the Court,” “order the Property appraised equally

and uniformly in accordance with the law,” and “remove or reduce to the lawful amount any tax

liens upon the Property in favor of the taxing units.” Essentially, the petition sought a trial de

novo of the valuation of the property even though the ARB did not make a final determination on

the protest.   The petition did not mention Section 42.01 and did not appeal any lack of

jurisdiction determination to the trial court. The District points out that it did not dismiss the

protest for lack of jurisdiction, but because it determined that Holcim forfeited the protest by

failing to appear. Because Holcim did not appeal a lack of jurisdiction determination, Section

42.01 did not serve to confer jurisdiction over the claims asserted or the relief requested by

Holcim.

       Holcim also requested a remand for a new hearing under Section 42.231, but that section

only applies when an appraisal review board has entered an order determining the protest. See

TEX. TAX CODE ANN. § 42.231(a).          Because Holcim’s protest was dismissed, rather than

determined, Section 42.231 does not apply.

                                                12
       We find that the trial court properly granted the District’s plea to the jurisdiction. As a

result, we overrule Holcim’s sole point of error.

V.     Conclusion

       We affirm the trial court’s judgment.




                                               Scott E. Stevens
                                               Justice

Date Submitted:        June 1, 2021
Date Decided:          November 18, 2021




                                                 13